Name: Commission Regulation (EEC) No 851/91 of 5 April 1991 providing for the grant of compensation to producer' s organizations in respect of tuna delivered to the canning industry during the period 1 April to 30 June 1990
 Type: Regulation
 Subject Matter: agricultural structures and production;  civil law;  agri-foodstuffs;  fisheries
 Date Published: nan

 No L 86/10 Official Journal of the European Communities 6. 4. 91 COMMISSION REGULATION (EEC) No 851/91 of 5 April 1991 providing for the grant of compensation to producer's organizations in respect of tuna delivered to the canning industry during the period 1 April to 30 June 1990 industries established in Community customs territory were, in the case of yellowfin weighing more than 10 kg, higher than 110 % of the quantities sold and delivered during the same quarter of the fishing years 1984 to 1986 ; whereas since these quantities exceed the limits referred to in the third indent of Article 17a (4) of Regula ­ tion (EEC) No 3796/81 , the total quantity eligible for compensation should therefore be limited and the alloca ­ tion granted to each producers' organization concerned should be determined in proportion to their respective output during the same quarter of the 1984 to 1986 fishing years ; Whereas, in accordance with Commission Regulation (EEC) No 2381 /89 of 2 August 1989 laying down detailed rules for granting compensation for tuna for the canning industry (4), the granting of compensation for the products in question should be decided for the period from 1 April to 30 June 1990 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Commission Regulation (EEC) No 2886/89 (2), and in particular Article 17a (10) thereof, Whereas the compensation referred to in Article 17a of Regulation (EEC) No 3796/81 is granted, under certain conditions, to Community tuna producers' organizations in respect of quantities of tuna delivered to the canning industry, during the calendar quarter for which prices were recorded, where the average quarterly price recorded on the Community market and the free-at-frontier price are both lower than 93 % of the Community producer price for the product in question ; Whereas examination of the situation on the Community market has shown that for some species and presentations of the product in question, for the period 1 April to 30 June 1990, both the average quarterly market price and the free-at-frontier price referred to in Article 17a of Regulation (EEC) No 3796/81 were lower than 93 % of the Community producer price in force as laid down in Council Regulation (EEC) No 3648/89 of 27 November 1989 fixing the Community producer price for tuna intended for the industrial manufacture of products falling within CN code 1604 for the 1990 fishing year (3) ; Whereas the quantities eligible for compensation, within the meaning of Article 17a (2) of Regulation (EEC) No 3796/81 , may not under any circumstances exceed, for the quarter concerned, the limits laid down in paragraph 4 of that Article ; Whereas, in the case of skipjack, none of these limits is exceeded and, consequently, there is no need to deter ­ mine the maximum quantities in respect of which the allowance may be granted ; Whereas, on the other hand, during the quarter concerned the quantities sold and delivered to canning HAS ADOPTED THIS REGULATION : Article 1 The compensation referred to in Article 17a of Regulation (EEC) No 3796/81 shall be granted for the period 1 April to 30 June 1990, in respect of the products listed and within the limits set out below : (ECU/tonne) Product Maximum amount of allowance within the meaning of the first and second indents of Article 17a (3) of Regulation (EEC) No 3796/81 Yellowfin tuna, whole, weighing more than 10 kg 75 Skipjack 24 (') OJ No L 379, 31 . 12. 1981 , p. 1 . (2) OJ No L 282, 2. 10 . 1989, p. 1 . (3) OJ No L 357, 7. 12. 1989, p. 6. (4) OJ No L 225, 3 . 8 . 1989, p. 33. 6 . 4. 91 Official Journal of the European Communities No L 86/11 Article 3Article 2 1 . The total quantity of yellowfin tuna, whole, weighing more than 10 kg, that may be eligible for the allowance is hereby limited to 27 104 tonnes. 2. The total quantity shall be allocated among the producers' organizations concerned in accordance with the Annex hereto . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 April 1991 . For the Commission Manuel MARfN Vice-President ANNEX Allocation among the producers' organizations of the quantities of yellowfin tuna weighing more than 10 kg that may be eligible for compensation and calculation of the maximum amount thereof in accordance with Article 17a (6) of Regulation (EEC) No 3796/81 (in tonnes) Producers organization Quantities that may be eligible for the allowance Total quantities100 % Article 17a (6), first indent 95 % Article 17a (6), second indent 90% Article 17a (6), third indent Organization de Productores Aso ­ ciados de Grandes Congeladores (OPAGAC) 5 720 572 6 292 Organization de Productores de Tunidos Congelados (OPTUC) 8 902 890  9 792 Organisation de producteurs de thon congele (ORTHONGEL) 10018 1 002  11 020 Total quantities 24 640 2 464  27 104